Citation Nr: 0306983	
Decision Date: 04/11/03    Archive Date: 04/14/03

DOCKET NO.  96-39 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for shrapnel wound scar of 
the left shoulder, currently evaluated at 10 percent.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active service from August 1943 to August 
1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) New York, New York Regional Office 
(RO).  Pursuant to the veteran's request, a hearing at the RO 
before a local hearing officer was held in October 1996; a 
transcript of the hearing is of record.

During the course of this appeal, by rating action of 
September 2002, service connection for impairment of the 
thoracic muscle group left as directly due to the residuals 
of the shrapnel wound of the left shoulder was granted, with 
a 10 percent evaluation assigned.  The veteran has not 
indicated disagreement with the evaluation assigned; as such 
the only issue currently on appeal is the rating to be 
assigned for the scar attributable to the service connected 
shrapnel wound of the left shoulder.  Therefore, the issue is 
as noted above.


FINDINGS OF FACT

1.   All relevant evidence necessary for an equitable 
disposition of the appeal as to the issue of an increased 
rating for shrapnel wound scar of the left shoulder has been 
obtained by the RO.

2.  A residual shrapnel wound scar of the left shoulder is 
tender and painful on examination.  There is no evidence 
demonstrating that the service connected shrapnel wound scar 
of the left shoulder presents an unusual or exceptional 
disability picture.




CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for shrapnel wound scar of the left shoulder have not 
been met.  38 U.S.C.A. §§ 1155, 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.321, 3.326, and Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Code 7804 
(as in effect prior to and from August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the issue of entitlement to an increased rating for shrapnel 
wound scar of the left shoulder, currently evaluated at 10 
percent.  Thus, no further assistance to the veteran is 
required to comply with the duty to assist him as to this 
issue.  See 38 U.S.C.A. § 5103A (West 2002).  In this regard 
there has been notice as to information needed, VA 
examinations have been provided, and there have been rating 
decisions and a statement of the case sent to the veteran.  
There is no indication that there is additional information 
on file that would lead to a different outcome in this claim.  
All pertinent notice has been provided in the documents sent 
to the veteran.  See also 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2002).  These regulations provide no 
additional duties, are not more favorable to the veteran than 
the statute, and are satisfied as all appropriate notice and 
development has otherwise been accomplished as discussed 
elsewhere.  

The veteran, through letters, the statement of the case, and 
supplemental statements of the case, has been notified as to 
evidence and information necessary to substantiate the 
claims.  The discussions in the rating decision, the 
statement of the case, supplemental statements of the case, 
and the letters sent to the veteran informed him of what 
evidence he must obtain and which evidence VA would seek to 
obtain, as required by section 5103(a), as amended by the 
VCAA, and by § 3.159(b), as amended by 66 Fed. Reg. at 
45,630.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
A letter addressing the VCAA requirements was provided in 
August 2002.  This letter and other letters from the VA 
provided notification to the claimant and to the claimant's 
representative of any information, and medical or lay 
evidence, not previously submitted that is necessary to 
substantiate the claim; and notice of which evidence, if any, 
the claimant is being expected to obtain and submit, and 
which evidence will be retrieved by VA.

Further, it appears that all pertinent evidence has been 
obtained.  Therefore, there is no evidence that there are 
additional records that should or could be obtained, nor is 
there evidence that other development is necessary.  Thus, no 
further assistance to the veteran is required to comply with 
the duty to assist him.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2002).

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Further, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

The undersigned notes that the current decision only involves 
the evaluation of the scar related to the shrapnel wound of 
the left shoulder as other manifestations of the shrapnel 
wound have been separately service connected and are not 
currently on appeal.  

The veteran is currently assigned a 10 percent evaluation for 
his service connected gunshot wound of the left thigh under 
the provisions of Diagnostic Code (DC) 7804 of VA's Schedule 
for Rating Disabilities, 38 C.F.R. Part 4.  The regulations 
pertaining to rating skin disorders were revised effective 
August 30, 2002.  The Court has held that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  The Board has reviewed the facts of the veteran's 
case in light of the original and revised regulations.  

Under the "old" regulations pertaining to skin disorders in 
effect prior to August 30, 2002, 

7804 Scars, superficial, tender and 
painful on objective 
demonstration...............10  
Note: The 10 percent rating will be 
assigned, when the requirements are met, 
even though the location may be on tip of 
finger or toe, and the rating may exceed 
the amputation value for the limited 
involvement.

38 C.F.R. 4.118, Diagnostic Code 7804 (2001).

Under the "new" regulations pertaining to rating skin 
disorders, in effect as of August 30, 2002:

7804 Scars, superficial, painful on 
examination........10
Note (1): A superficial scar is one not 
associated with underlying soft tissue 
damage.
Note (2): In this case, a 10-percent 
evaluation will be assigned for a scar on 
the tip of a finger or toe even though 
amputation of the part would not warrant 
a compensable evaluation.
(See § 4.68 of this part on the 
amputation rule.)

38 C.F.R. 4.118, Diagnostic Code 7804 (as in effect from 
August 30, 2002).

It is noted that the veteran has not been provided the 
"new" rating criteria for evaluating skin disorders; 
however, in this case, there is no substantial difference as 
regards the disability at issue between the new and old 
regulations, as such, the Board has determined that there is 
no prejudice to the veteran in proceeding to consider the 
issue under both the new and old regulations.  Remand of the 
issue would only needlessly delay consideration of the 
veteran's claim, without any benefit to the veteran.  

The veteran's service medical records show that on July 27, 
1944 he sustained a penetrating shell fragment wound of the 
left shoulder in action.  It was debrided and dressed with 
sulfa powder.  It August 1944, it was considered moderate and 
the veteran received the Purple Heart.  He was treated until 
August 17, 1944 when he was transferred to rehabilitation for 
two weeks.  In May 1945, it was noted that the veteran had a 
healed shrapnel wound of the left shoulder.  An x-ray in July 
1945 showed large metallic foreign body overlying the costo-
vertebral articulation of the left 2nd and 3rd ribs.  There 
was no evidence of active pulmonary disease.  

On VA examination in February 1947, the diagnosis included 
shell fragment scar of the left shoulder.  The x-ray showed 
small metallic fragment measuring 5 by 2 mms lying in the 
soft tissues just above the middle third of the clavicle; no 
other abnormality noted.  

By rating action of March 1947, service connection for scar, 
gun shot wound, left clavicle, with retained foreign body, 
was granted and a 10 percent evaluation was assigned.  

In April 1994, the veteran filed a claim for an increased 
evaluation for his service connected residuals of shrapnel of 
the left shoulder.  He reported that the retained shrapnel 
caused boils and caused chest pain.  In support of his 
contention, he submitted statements from his treating 
provider from March 1992, February 1994, and February 1995 
that including that the veteran had chest pain that was 
related to the shrapnel in his left shoulder.  The veteran 
has not contended that the scar itself has worsened.

On a VA examination of the shoulder in July 1995, there was a 
traumatic scar on the lateral part of the left clavicular 
area that was mobile and nontender.  There was no 
irregularity or tenderness on the left clavicle.  There was 
mild tenderness of the anterior surface of the left shoulder.  
The diagnosis was status post shrapnel injury to the left 
clavicular area in 1944; status post excision of the shrapnel 
done from left clavicle with residual minor arthritis to the 
left shoulder and no muscle loss in the chest wall except 
shrapnel was lying over the parathoracic muscle, 
asymptomatic.  

On VA examination in April 1997, the diagnosis included 
muscular skeletal left upper chest pain, probably due to 
shrapnel injury.  

On VA examination of the muscles in October 1997, there was 
no essential muscle loss or muscle weakness in the left upper 
extremity as a result of service connected shrapnel wound.  
The range of motion was function of the left should except of 
mild limitation secondary to bursitis.  There was a scar in 
the left midclavicular area that was 5 cm. into 1 by 6 cm. 
deep into the skin that was mobile but sensitive.  

As noted above, by rating action of September 2002, service 
connection was granted for impairment of the thoracic muscle 
group, left, as directly due to the residuals of the shrapnel 
wound of the left shoulder and a 10 percent evaluation was 
assigned.  This is separate from the evaluation for the scar 
as residuals of shrapnel wound of the left shoulder.

In this case, a higher evaluation for the scar related to the 
shrapnel wound of the left shoulder is not warranted under 
either the old or new rating criteria as the veteran is 
currently evaluated at the maximum and cannot get a higher 
schedular evaluation.  

As the veteran is rated at the schedular maximum for the 
service connected scar related to the shrapnel wound of the 
left shoulder, and a higher rating is unavailable under the 
applicable rating criteria, a higher evaluation would only be 
available under an extraschedular analysis under 38 C.F.R. § 
3.321 (2002).  However, the record does not contain any 
evidence regarding the scar reflecting the symptomatology 
necessary to be considered an unusual or exceptional 
disability as the symptomatology described on VA examinations 
is addressed by the rating criteria.  There is no evidence 
that the service connected disability of the scar causes such 
an exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards pursuant to 38 C.F.R. § 3.321(b)(2).  Therefore, 
the preponderance of the evidence clearly establishes that 
the symptoms for the service connected shrapnel wound scar of 
the left shoulder do not meet the criteria for an increased 
rating.




ORDER

Entitlement to a rating in excess of 10 percent for shrapnel 
wound scar of the left shoulder is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


